241 Ga. 394 (1978)
245 S.E.2d 657
IN THE MATTER OF ANSLEY.
2
Supreme Court of Georgia.
Decided June 9, 1978.
Garvis Sams, for State Disciplinary Board.
Donald B. Hanna, for Ansley.
PER CURIAM.
The report and recommendation of the State Disciplinary Board of the State Bar of Georgia having been filed with this court on March 31, 1978, recommending that the application of Benjamin Hugh Ansley for reinstatement to membership in the State Bar of Georgia and to the practice of law be denied; and
Respondent Ansley having filed exceptions thereto within 20 days, and the assistant general counsel of the State Bar of Georgia having filed a response to respondent's exceptions, all as allowed by Rule 4-302 and Rule 4-219 in Part IV, Rules and Regulations for the Organization and Government of the State Bar of Georgia, 238 Ga. 739 et seq.; and
The foregoing documents together with the entire record of the proceedings having been considered;
This court finds as follows:
The following findings of the State Disciplinary Board are supported by some evidence in the record and are therefore conclusive under Rule 4-219, supra:
*395 1. Respondent has not proved that the seriousness of his 1970 conviction of bribery has been offset by a sufficiently long term of rehabilitation, despite the fact that the has received a pardon as a first offender, and despite the fact that the board itself found his efforts at rehabilitation commendable;
2. From 1970 to 1977 respondent engaged in occupations which precluded his remaining current in the law; and
3. Respondent's period of service, beginning in 1977, as a law assistant in the law office of a member of the bar has been too short to demonstrate his ability to cope with the stresses of an active practice.
Therefore, the State Disciplinary Board having correctly found and applied the law governing applications for readmission; and
Respondent's exceptions having shown no valid reason why the board's report and recommendation should not be implemented,
It is ordered that the petition of Benjamin Hugh Ansley for Reinstatement to Membership in the State Bar of Georgia be, and it is hereby, denied.
It is so ordered. All the Justices concur.